TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MURFREESBORO
JON WOODS, ) Docket No. 2018-05-0400
Employee, )
V. )
)
TRAEGER PELLET GRILLS, ) State File No. 86530-2017
INC., )
Employer, )
And )
)
ADVANTAGE WORKERS’ ) Judge Dale Tipps
COMPENSATION INS. CO., )
Carrier.

 

EXPEDITED HEARING ORDER GRANTING REQUESTED BENEFITS

 

This case came before the Court on October 3, 2019, for an Expedited Hearing on
whether Mr. Woods is entitled to payment of additional temporary disability benefits in
spite of his termination for cause. To receive these benefits, Mr. Woods must show that
he is likely to establish at a hearing on the merits that he is entitled to temporary
disability benefits for the period of January 13, 2018, to October 25, 2018. For the
reasons below, the Court holds Mr. Woods met this burden and is entitled to the
requested benefits.

History of Claim

Medical Treatment
While working for Traeger near Seattle, Washington, Mr. Woods injured his back
while lifting a grill on November 3, 2017. He received authorized medical treatment.
After Mr. Woods returned to his home in Lawrenceburg, Tennessee, Traeger authorized

additional treatment at Middle Tennessee Medical.

In December, Mr. Woods moved to San Diego, and Traeger provided a panel of

1
physicians there. He continued physical therapy. However, before Mr. Woods could
schedule an appointment with his panel physician, his wife received a new job
assignment, and they moved to Los Angeles. Traeger provided another panel, and Mr.
Woods selected Adventist Health.

Before his first appointment at Adventist, Mr. Woods went to Tyler Physical
Therapy on January 24, 2018. He reported he wanted to return to work and felt capable
of doing so.

Mr. Woods had only one appointment at Adventist. On January 31, FNP Carol
Ow diagnosed lumbar strain and sciatica, and she referred him to an orthopedic specialist.
She also instructed Mr. Woods to continue his physical therapy and assigned modified
restrictions of no lifting, pushing, or pulling over five pounds and no excessive standing.

Termination

A few days after the injury, Kortni Hobson, a Human Resource Specialist at
Traeger, emailed an incident report and Family Medical Leave Act (FMLA) documents
to Mr. Woods. She asked him to return the completed FMLA certification by November
24 because Traeger was treating his “time off since November 3 as FMLA.” Ms. Hobson
explained that if she did not receive the paperwork, “your leave may be denied and your
absences may be subject to [Traeger’s] time-off policies and procedures.” Over the next
two months, Ms. Hobson and Ashley West, the Human Resource Manager, repeatedly
tried to get Mr. Woods to complete and return the FMLA documents.

Mr. Woods testified that he tried to comply with their requests, but none of his
providers at Middle Tennessee Medical would complete the medical portion of the
FMLA certification. He hoped to get his San Diego doctor to complete it, but was unable
to get an appointment before he moved to Los Angeles.

The day before Mr. Woods’s first appointment with Adventist, Traeger terminated
his employment on January 30. Ms. Hobson stated in her affidavit that he was terminated
under Traeger’s attendance policies. Ms. Hobson and Ms. West confirmed in their
affidavits that Traeger terminated Mr. Woods for failing to provide a physician’s
statement after missing more than three consecutive days of work.

The parties stipulated to a weekly compensation rate of $742.79.

Mr. Woods requested that the Court order Traeger to pay temporary disability
benefits from January 13, 2018, to October 25, 2018."

 

" Although Mr. Woods was not terminated until January 30, Traeger stopped his temporary disability
benefits before that date. From a Notice of Controversy filed on January 16, it appears Traeger

2
Traeger argued that Mr. Woods is not entitled to the requested benefits. It first
noted that he was not taken completely off work during this period. Next, Traeger
pointed out that his temporary restrictions were removed during his January 24 physical
therapy appointment, and Mr. Woods was terminated for violating company attendance
policies a few days later. Although FNP Ow assigned temporary restrictions the next
day, Traeger had no duty to offer restricted work or pay temporary partial disability
benefits because it had already fired Mr. Woods for cause.

Findings of Fact and Conclusions of Law

Mr. Woods must provide sufficient evidence from which this Court might
determine he is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-
239(d)(1) (2018); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App.
Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

Temporary Total Disability

To receive temporary total disability benefits, Mr. Woods must establish that (1)
he became disabled from working due to a compensable injury; (2) a causal connection
between his injury and his inability to work; and (3) his period of disability. Jones v.
Crencor Leasing and Sales, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11,
2015). None of the medical records showed that Mr. Woods’s physicians took him
completely off work. Without evidence that he was “disabled from working,” Mr.
Woods has not proven he is likely to succeed on a claim for temporary total disability
benefits.

Temporary Partial Disability

Temporary partial disability (TPD) benefits are available when the temporary
disability is not total. Specifically, TPD “refers to the time, if any, during which the
injured employee is able to resume some gainful employment but has not reached
maximum recovery.” Jd. An employee may receive TPD benefits when the treating
physician has him to return to work with restrictions but the employer either (1) cannot
return the employee to work within those restrictions or (2) cannot provide restricted
work that pays the employee’s average weekly wage on the date of injury. /d. at *8.
TPD benefits are based on sixty-six and two thirds percent of the difference between an
employee’s average weekly wage and the wage he is able to earn in his partially disabled
condition. Tenn. Code Ann. § 50-6-207(2)(A).

 

terminated these benefits because it contended Mr. Woods had missed a January 16 physical therapy
appointment. Mr. Woods denied knowing he had an appointment scheduled for that day.

3
No one disputes that Mr. Woods had medical restrictions when Traeger first
stopped his TPD. Traeger filed a Notice of Controversy stating that Mr. Woods failed to
attend a physical therapy appointment on January 16, 2018. However, Mr. Woods
testified that he was unaware of the appointment, and the adjuster had emailed him a few
days earlier saying that his physical therapy was complete. The Court finds Mr. Woods’s
unrebutted explanation credible. Mr. Woods is therefore entitled to TPD benefits from
January 13 through at least January 29, the day before his termination.

Mr. Woods’s entitlement to TPD after January 29 requires additional analysis. An
employee’s termination for misconduct may relieve an employer of the obligation to pay
temporary disability benefits if the reason for termination qualifies as misconduct under
ordinary workplace rules. Barrett vy. Lithko Contracting, Inc., 2016 TN Wrk. Comp.
App. Bd. LEXIS 70, at *9 (June 17, 2016). “When confronted with such a case, courts
must consider the employer’s need to enforce workplace rules and the reasonableness of
the contested rules.” Id.

In this case, Mr. Woods was terminated for violating Traeger’s attendance policy.
Specifically, Traeger contended that because he failed to return the FMLA certification, it
was unable to approve his leave, which made him subject to its time-off rules. Under
those rules, Mr. Woods’s failure to provide a physician’s statement was grounds for
termination.

Traeger’s arguments are unpersuasive. Ms. Hobson noted in her email to Mr.
Woods that Traeger chose to treat his time off “as FMLA.” The Court does not question
the right of an employer to treat a compensable work injury as an FMLA situation.
However, Traeger is not required to place injured workers on FMLA leave — it could
simply acknowledge that work injuries sometimes require employee to miss work.
Moreover, the effect of Traeger’s choice was to impose requirements on Mr. Woods that
exceed the requirements of the Workers’ Compensation Law. In other words, Tennessee
law does not require an employee to complete and return FMLA documentation to
receive temporary disability benefits. Traeger’s approach would allow employers to limit
their duty to pay temporary disability benefits by imposing additional requirements on its
employees and then firing them when they fail to meet those requirements. The Court
therefore finds that this application of the attendance rules is unreasonable under these
facts, and Traeger’s need to enforce the rule is outweighed by its statutory duty to provide
TPD benefits.

Further, Traeger’s approach seems disingenuous. Mr. Woods reported a work

 

* Traeger argued that Mr. Woods’s restrictions were lifted on January 24. This is incorrect. Mr. Woods
acknowledged that he asked the physical therapist to release him to work because he was concerned about
losing his job. However, a review of the Tyler Physical Therapy records does not indicate any change in
his restrictions. Further, even if they did, assigning restrictions is the province of a physician, not a
physical therapist. Bolton v. CNA Ins. Co., 821 S.W.2d 932, 938 (Tenn. 1991)).

4
injury, and Traeger immediately accepted the claim and began providing medical
benefits. From the start, it had a legal right to obtain every medical record or physician’s
note regarding Mr. Woods’s treatment for the injury, as well as a statutory method for
gathering those records. See Tenn. Code Ann. § 50-6-204(a)(2)(A). If it needed
additional information as to Mr. Woods’s restrictions or ability to return to work, it could
have contacted the medical providers. With that information, Traeger could have offered
him light duty within his restrictions. Traeger simply chose not to do any of this, but
instead asked Mr. Woods to provide documentation unrelated to workers’ compensation
law and then fired him for nonattendance while he was under medical restrictions.

The Court recognizes that “even though an employee has a work-related injury for
which temporary benefits are payable, the employer is entitled to enforce workplace
rules.” Barrett, at *9. Traeger had a right to treat this injury as an FMLA matter as long
as it also complied with the Workers’ Compensation Law. That right does not allow it to
terminate Mr. Woods for attendance violations based on an incomplete FMLA
certification and then use that termination to avoid its duty to pay TPD benefits.

Mr. Woods testified that he did not work during the period in question, and
Traeger introduced no evidence that it ever offered light duty. Therefore, the Court holds
he is likely to prevail at a hearing on the merits that he is entitled to the requested TPD
benefits.

IT IS, THEREFORE, ORDERED as follows:

1. Traeger shall pay Mr. Woods temporary partial disability benefits for the period
January 13, 2018, to October 25, 2018, at the stipulated compensation rate of
$742.79 per week or $30,348.28.

2. This case is set for a Scheduling Hearing on January 8, 2020, at 9:00 a.m. You
must call toll-free at 855-874-0473 to participate. Failure to call might result in a
determination of the issues without your further participation. All conferences are
set using Central Time.

ENTERED October 10, 2019.

kage IZA

Judge Dale Tipps
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

Affidavit of Jon Woods

January 31, 2018 Adventist Health record

Affidavit of Ashley West

Affidavit of Kortni Hobson

Report of Accident and records from Healthworks

April, 17, 2019 record from Southern California Orthopedic Institute
November 16, 2017 medical records (Identification Only)
Tyler Physical Therapy records

9. Traeger Incident Report

10. DocuSign receipt

11.Email from Kortni Hobson to Jon Woods

12. Emails between Kortni Hobson and Jon Woods
13.Emails between Megan Rotella and Jon Woods

14. Email from Megan Rotella to Jon Woods

15.Email from Megan Rotella to Jon Woods

16. Emails between Megan Rotella and Jon Woods
17.Emails from Megan Rotella to Jon Woods

18. January 30, 2018 termination letter

19. Email from Kortni Hobson to Jon Woods

20. Email from Kortni Hobson to Jon Woods

21. Letter from Kortni Hobson to Jon Woods

22. Email from Kortni Hobson to Jon Woods

23. Employee Handbook signature page (Identification Only)
24. Employee On-the-Job Injuries Responsibilities (Identification Only)

PINAMEWN ES

Technical record:’

Petition for Benefit Determination

Dispute Certification Notice

Request for Expedited Hearing

Employer’s Pre-Expedited Hearing Statement

Employer’s Revised Pre-Expedited Hearing Statement

Reply to Employer’s Revised Pre-Expedited Hearing Statement
Employee’s Motion in Limine

Employer’s Motion in Limine

CAINAMBYWNS

 

* Both parties filed Post-Hearing Briefs, but failed to request the Court’s permission as required by
Tennessee Compilation Rules and Regulations 0800-002-21-.20(2) (2019).

6
CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on

October 10, 2019.

 

 

 

 

 

 

Name Certified Via Service Sent To

Mail Email
J. Allen Brown, xX allen @ jallenbrownpllc.com
Employee’s
Attorney
Gerard Jabaley, xX gjabaley @ wimberlylawson.com
Employer’s Attorney

 

 

 

 

 

/ “Gury WU in

Penny Shrujy, Clerk of Court
Court of Werkers’ Compensation Claims

WC.CourtClerk @ th.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082